Citation Nr: 0511390	
Decision Date: 04/21/05    Archive Date: 05/03/05

DOCKET NO.  02-16 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shell fragment wound of the right shoulder, currently 
assigned a 20 percent disability evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Waco, Texas, which denied the benefits sought on appeal.  The 
veteran, who had active service from October 1965 to October 
1967, appealed that decision to BVA, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in April 2004, and 
that development was completed by the Appeals Management 
Center and the RO in Huntington, West Virginia.  The case has 
since been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a shell fragment wound of the 
right shoulder are manifested primarily by pain and are 
productive of no more than a moderate disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a shell fragment wound of the right shoulder 
have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.55, 
4.56, 4.73, Diagnostic Code 5302 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the September 2001, 
August 2002, and December 2004 rating decisions, as well as 
the August 2002 Statement of the Case and the June 2003 and 
December 2004 Supplemental Statements of the Case issued in 
connection with the appellant's appeal have notified him of 
the evidence considered, the pertinent laws and regulations, 
including the schedular criteria, and the reasons his claim 
was denied.  In addition, letters were sent to the veteran in 
June 2001 and May 2004 that specifically informed him of the 
substance of the VCAA.  Consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) the June 2001 and May 2004 letters 
essentially satisfied the notice requirements by: (1) 
Informing the appellant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informing the appellant about the information and 
evidence the VA will seek to provide; (3) informing the 
appellant about the information and evidence the claimant was 
expected to provide; and (4) informing the appellant to 
provide any evidence in the appellant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you got pertaining to 
your claim."  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  The veteran was also afforded VA examinations in 
July 2001, April 2003, and May 2003 in connection with his 
claim for an increased evaluation, and he was provided the 
opportunity to testify at an April 2003 hearing before a 
Decision Review Officer at the RO.  

Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained.  Simply put, the Board finds that 
disposition of the appellant's claim for an increased 
evaluation for residuals of a shell fragment wound of the 
right shoulder is appropriate.


Background and Evidence

A rating decision dated in December 1967 granted service 
connection for a scar, residual of a shell fragment wound of 
the right shoulder and granted a noncompensable disability 
evaluation effective from October 6, 1967.  That 
determination was based on a review of the veteran's service 
medical records as well as on the findings of a VA 
examination performed in December 1967.  The veteran later 
filed a claim for an increased evaluation for his residuals 
of a shell fragment wound of the right shoulder, and a 
September 2001 rating decision denied that claim.  The 
veteran appealed that decision, and a subsequent rating 
decision dated in August 2002 increased that evaluation to 10 
percent effective from March 27, 2001.  In a December 2004 
rating decision, the RO found that the most recent VA 
examination shoed that the veteran's service-connected scar, 
shell fragment wound residual of the right shoulder was more 
appropriately evaluated as a muscle injury since the right 
shoulder had decreased strength and retained foreign bodies, 
and as the scar was nontender.  Thus, the service-connected 
right shoulder disability was recharacterized as status post 
shrapnel wound to the right posterior shoulder girdle with 
retained metallic fragments (dominant) and the disability 
evaluation assigned was increased to 20 percent effective 
from March 27, 2001, the date of the veteran's claim for 
increase.  During the pendency of the appeal, that evaluation 
has remained in effect until the present time.

Service medical records indicate that the veteran was struck 
by a grenade in December 1966 and sustained a right shoulder 
wound, which was repaired.  Service medical records provide 
no other details regarding the injury and the specific 
treatment.  In January 1967, a physical examination was 
unremarkable with the exception of the veteran's eyes, and no 
neurological deficits were found.  The veteran was later 
afforded a separation examination in September 1967 at which 
time it was noted that he had a scar on his right shoulder, 
but he denied having a medical history of a painful or 
"trick" shoulder.

The veteran was afforded a VA examination in December 1967 
during which it was noted that he had a scar on his right 
shoulder that measured two centimeters by three centimeters.  
The scar was nontender, nonfixed, and asymptomatic.  There 
was no muscle loss, and all of his joints were moveable 
without any crepitation.  The veteran was diagnosed as having 
asymptomatic residuals of a shell fragment wound to the arm.

VA medical records dated from May 2001 to November 2001 show 
that in May 2001 the veteran reported having right shoulder 
pain for 10 years that was worsening.  He did not have any 
numbness, tingling, loss of sensation, or weakness in his 
upper extremities, nor did he have any effusion or swelling.  
He had full range of motion, and his motor and sensory were 
intact.  The treating physician diagnosed the veteran as 
having right shoulder pain that was probably degenerative 
joint disease.  An x-ray of the veteran's right shoulder was 
later taken in July 2001, which revealed some evidence of a 
metallic foreign body within the lateral aspect of the right 
shoulder joint.  There was no evidence of any other 
significant bony changes.  The veteran was seen again in 
August 2001 at which time it was noted that an x-ray had 
showed him to have a one millimeter by three millimeter piece 
of metal near the upper border at the proximal end of the 
head of his humerus.  The piece of metal was not palpable 
under the skin.  The veteran had a good range of motion, and 
his shoulder was noted to be working very well.  There was no 
localized tenderness or discomfort.  The examiner did not 
believe that such a small piece of metal was causing any 
problems and indicated that an attempt to remove it would 
leave a lot of damage.  As such, surgery was not recommended.  
The veteran returned for another appointment in November 2001 
at which time he continued to complain of moderate right 
shoulder pain.  A physical examination did not reveal any 
signs of distress, and there was no tenderness over the right 
shoulder.  There was some mild limitation of motion of the 
right shoulder, but there was no edema.  

VA medical records dated from May 2001 to May 2004 document 
the veteran's treatment for various disorders, including his 
residuals of a shell fragment wound of the right shoulder.  
In October 2001, the veteran indicated that he was not taking 
Naproxen and that he did not have arthritis.  Although he had 
shrapnel in his right shoulder, the veteran stated that he 
did not have pain, except for when he made a certain motion.  
Such pain dissipated after two to three minutes without any 
intervention.  It was noted that an orthopedic surgeon did 
not recommend surgery and that he did not want to take pain 
medication.  The veteran returned for a follow-up appointment 
in May 2002 at which time he complained of occasional pain 
over his right shoulder and denied any recent trauma.  A 
physical examination did not reveal any signs of distress, 
and he was found to have full range of motion.  The veteran 
did not have edema bilaterally, and there was no tenderness 
over the right shoulder.  The veteran was seen one year later 
in May 2003 during which he reported having constant right 
shoulder pain that he rated as a six on a scale of one to 
ten.  He was taking Naproxen for the pain, which he said 
worked, but the treating physician noted that he was not 
taking the correct dose of the medication, as he only took it 
once a day.  In February 2004, the veteran indicated that 
Naproxen had been effective.
  
The veteran was provided a VA scars examination in July 2001 
during which he complained of right shoulder pain on 
movement.  A physical examination revealed a one-inch 
shrapnel scar of the right posterior shoulder, which was 
nontender.  There was no adherence, ulcerations, or 
breakdowns, and the texture was normal.  The scar was 
depressed and lighter in color in relation to the surrounding 
skin, but there was no underlying tissue loss, keloid 
formation, or disfigurement.  The examiner also noted that 
there was no limitation of function due to the scar.  X-rays 
were obtained, which revealed a retained piece of shrapnel 
that may have been the cause of the veteran's complaint of 
sharp shoulder pain on certain movements.  The examiner 
diagnosed the veteran as having a scar secondary to shrapnel 
with a retained shrapnel fragment in the right shoulder.

In his April 2003 hearing testimony before a Decision Review 
Officer, the veteran stated that he had had his right 
shoulder examined in May 2001 and was told that he had a 
piece of shrapnel embedded in his shoulder and was developing 
arthritis.  He indicated that he could move his shoulder 
approximately 30 percent before it began to hurt.  He rated 
his pain as six on a scale from one to ten and noted that 
such pain was constant.  The veteran also claimed that his 
shoulder limited his ability to perform his job.  In this 
regard, he related that his job required lifting up to 100 
pounds and that he worked with his hands throughout the day.  
His shoulder would bother him after a couple hours of work, 
and he usually had to stop two or three times per day to 
rest.  The veteran further testified that he had not injured 
his shoulder since his period of service.

The veteran was afforded a VA joints examination in April 
2003 during which he reported being currently employed as an 
independent contractor in an oil field.  He indicated that he 
was having increased pain on lifting, losing his lifting 
capacity in his right shoulder, and experiencing marked 
stiffness and joint soreness following days of work.  He had 
periods of increased pain daily after lifting, which he 
treated with medication and rest.  At the time of the 
examination, he was taking Naproxen on an as needed basis.  
The main precipitating factor was lifting heavy objects, 
which decreased his work output capacity during flare-ups.  
The veteran did not have a history of dislocation or 
inflammatory joint disease.  The examiner noted that he was 
right handed, as obtained by a sample of writing.  A physical 
examination found a one-inch by one and a half inch shrapnel 
scar on the posterior right shoulder.  He had 0 to 150 
degrees forward flexion, 0 to 70 degrees external rotation, 
and 0 to 75 degrees internal rotation.  On each of these 
movements, he had pain at the end point, which occurred 
consistently at the same spot each time.  His elbow, forearm, 
and wrist each had a range of motion within normal limits.  
An x-ray showed two metallic foreign bodies in the posterior 
soft tissues that did not appear to be within the joint 
space.  It was also noted that the retained metal fragment 
was not palpable.  The veteran was diagnosed with a status 
post shrapnel injury of the posterior right shoulder with 
gradual decrease in range of motion and strength.  The 
examiner also commented that there were no obvious arthritic 
changes noted on x-ray.

The veteran was also provided a VA muscles examination in May 
2003 during which he complained of soreness and stiffness in 
the shoulder joint that was gradually increasing with age.  
It was noted that his injury in service involved a simple 
penetration into the shoulder girdle without any muscles 
being destroyed.  Nor were there any bone, nerve, or vascular 
structures apparently involved.  A physical examination 
showed no significant tissue loss and there was a nontender 
scar that measured one inch by half an inch.  There was no 
adherence or impairment of function secondary to the scar, 
nor were there any adhesions, tendon damage, or bone damage.  
His muscle strength appeared to be within normal limits for 
his age, but the examiner did note that it was slightly 
weaker on the right side than would be expected when compared 
to his left hand considering it was his dominant hand.  There 
was no muscle herniation or loss of function.  There was some 
loss of range of motion of uncertain etiology, but the 
examiner believed that it was related to his bone and not his 
muscle.  An x-ray showed two retained metallic fragments in 
the posterior soft tissues.  The veteran was diagnosed as 
having a status post shrapnel wound to the right (dominant) 
posterior shoulder girdle with retained metallic fragments.  
The residuals were noted to be manifesting as a slow decrease 
in his right shoulder strength and range of motion.

VA medical records dated from June 2004 to October 2004 are 
negative for any complaints or treatment of a right shoulder 
disability, and the veteran denied having any muscle pain in 
October 2004.


Law and Analysis

The veteran contends that he is entitled to an increased 
evaluation for his residuals of a shell fragment wound of the 
right shoulder.  More specifically, he claims that the 
current evaluation assigned for his residuals of a shell 
fragment wound of the right shoulder does not accurately 
reflect the severity of that disability.

During the pendency of the appeal, the veteran's disability 
evaluation was increased to 10 percent effective from March 
27, 2001 and then to 20 percent effective from March 27, 
2001.  However, applicable law mandates that when a veteran 
seeks an increased evaluation, it will generally be presumed 
that the maximum benefit allowed by law and regulation is 
sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded. See AB v. Brown, 6 Vet. App. 35 (1993).  The veteran 
has not withdrawn his appeal and as such, it remains in 
appellate status.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
schedule for rating disabilities.  The percentage ratings 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such diseases 
and injuries and the residual conditions and civilian 
occupations.  Generally, the degree of disabilities specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbation or illness proportionate to 
the severity of the several grades of disability. 38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran. 38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established, and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements.  In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).   The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

Ratings shall be based as far as practicable, upon the 
average impairment of earning capacity with the additional 
provision that the Secretary of Veterans Affairs shall from 
time to time readjust the Schedule of Ratings in accordance 
with experience.  In exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1).  

In this case, the veteran's residuals of a shell fragment 
wound of the right shoulder are currently assigned a 20 
percent disability evaluation pursuant to 38 C.F.R. § 4.73, 
Diagnostic Code 5302, which applies to residuals of injury to 
muscle group II, namely the extrinsic muscles of the shoulder 
girdle.  The function of these muscles is the depression of 
the arm from vertical overhead to hanging at side (1,2) and 
downward rotation of the scapula (3, 4). 1 and 2 act with 
Group III in forward and backward swing of arm.  It includes 
the extrinsic muscles of shoulder girdle: (1) Pectoralis 
major II (costosternal); (2) latissimus dorsi and teres major 
(teres major, although technically an intrinsic muscle, is 
included with latissimus dorsi); (3) pectoralis minor; and 
(4) rhomboid.  Under Diagnostic Code 5302, a 20 percent 
evaluation is assigned for moderate injury of the dominant 
arm, and a 30 percent disability evaluation is warranted for 
a moderately severe muscle injury.  A 40 percent evaluation 
is contemplated for a severe injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5302 (2004).

The factors to be considered in evaluating disabilities 
residual to healed wounds involving muscle groups are set 
forth in 38 C.F.R. §§ 4.55, 4.56.  A through-and-through 
injury with muscle damage shall be evaluated as no less than 
a moderate injury for each group of muscles damaged.  
38 C.F.R. § 4.56(b).  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle 
disability is a through and through or deep penetrating wound 
of short track from a single bullet, small shell, or shrapnel 
fragment, without explosive effect of high velocity missile, 
residuals of debridement, or prolonged infection.  38 C.F.R. 
§ 4.56(d)(2).  A history with regard to this type of injury 
should include service department evidence or other evidence 
of in-service treatment for the wound and consistent 
complaints of one or more of the cardinal signs and symptoms 
of muscle disability, particularly lowered threshold of 
fatigue after average use affecting the particular functions 
controlled by the injured muscles.  38 C.F.R. § 
4.56(d)(2)(ii).  Objective findings should include entrance 
and (if present) exit scars, small or linear, indicating 
short track of missile through muscle tissue and some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
and loss of power or lowered threshold of fatigue when 
compared to the sound side.  38 C.F.R. § 4.56(d)(2)(iii).  

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound 
by a small high-velocity missile or large low-velocity 
missile, with debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular scarring.  A history with 
regard to this type of injury should include prolonged 
hospitalization in service for treatment of wound, consistent 
complaints of cardinal signs and symptoms of muscle 
disability, and, if present, evidence of inability to keep up 
with work requirements.  Objective findings should include 
entrance and (if present) exit scars indicating the track of 
the missile through one or more muscle groups as well as 
indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

When the evidence of record is considered under the laws and 
regulations as set forth above, the Board is of the opinion 
that the veteran is not entitled to an increased evaluation 
for his residuals of a shell fragment wound of the right 
shoulder.  The veteran's service medical records indicate 
that he was struck by a grenade in December 1966 and 
sustained a right shoulder wound, which was repaired.  By 
January 1967, a physical examination was unremarkable, and 
despite his September 1967 separation examination noting a 
scar on his right shoulder, the veteran denied having a 
medical history of a painful or "trick" shoulder.  

Additionally, the May 2003 VA examiner commented that the 
veteran's injury in service involved a simple penetration 
into the shoulder girdle.  The Board further notes that the 
veteran did not require prolonged hospitalization during 
service or at any time thereafter and that his service 
medical records do not document any debridement, prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  Nor did he demonstrate consistent complaints of 
cardinal signs and symptoms of moderately severe muscle 
disability during or shortly after service, as the medical 
evidence does not show him to have had loss of power, more 
than slight weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination, or uncertainty of movement.  
Further, while the veteran's right shoulder disability has 
clearly impacted his ability to keep up with work 
requirements, the evidence does not show that he has been 
unable to keep up with work requirements over the years.  In 
this regard, the Board notes that the veteran is reportedly 
employed as an independent contractor in an oil field.  As 
such, the veteran appears to have been able to maintain 
employment over the years.  The Board notes further, that 
while there is evidence a retained foreign body imbedded in 
the soft tissue of the right shoulder, the other findings do 
not show evidence or symptoms of moderately severe or severe 
muscle damage.  

Additionally, the Board notes that the July 2001, April 2003, 
and May 2003 VA examiners did find the veteran to have an 
entrance scar; however, the medical evidence of record does 
not show him to have an exit scar.  As such, it does not 
appear that there was a through and through injury.  The 
Board does acknowledges the May 2003 VA examiner's comment 
that the veteran was slightly weaker on the right side than 
would be expected when compared to his left side considering 
it was his dominant hand.  Nevertheless, the Board also notes 
that the May 2003 VA examiner stated that his muscle strength 
appeared to be within normal limits for his age and that 
there was no loss of function.  In addition, the objective 
findings did not include indications on palpation of loss of 
deep fascia, muscle substance, or normal firm resistance of 
muscles compared with the sound side.  The Board also notes 
that there is no objective evidence of bony, vascular, or 
neurological involvement.  In short, there are no objective 
findings of record that would establish that the degree of 
disability resulting from the veteran's muscle group II 
impairment more nearly approximates the level of moderately 
severe.  Therefore, an increased evaluation for the veteran's 
residuals of a shell fragment wound of the right shoulder is 
not warranted under the criteria of Diagnostic Code 5302.

The Board has also considered whether an increased evaluation 
would be in order under other relevant diagnostic codes.  The 
assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  See Pernorio v. Derwinski, 
2 Vet. App. 625, 629 (1992).  Thus, the Board has considered 
the propriety of assigning a higher, or separate, rating 
under another diagnostic code.  See Tedeschi v. Brown, 
7 Vet. App. 411, 414 (1995).  

Specifically, the Board has also considered whether the 
veteran's disability would warrant a higher or separate 
disability rating under other diagnostic codes pertaining to 
scars.  In this regard, the Board recognizes that, upon 
examination, the veteran was noted to have a scar on his 
right shoulder.  However, the July 2001 VA examiner indicated 
that the scar was nontender and that there was no adherence, 
ulcerations, or breakdowns.  Although the scar was depressed 
and lighter in color in relation to the surrounding skin, 
there was no underlying tissue loss, keloid formation, or 
disfigurement, and the texture was normal.  The examiner also 
noted that there was no limitation of function due to the 
scar.  In addition, the May 2003 VA examiner also found that 
there was no adherence or impairment of function secondary to 
the scar.   

Scars are contemplated under 38 C.F.R. § 4.118, Diagnostic 
Codes 7800-7805.  The medical evidence of record shows that 
the veteran's entrance wound scar was not disfiguring and 
that it was measured as being one inch by one and a half 
inches.  The Board also notes that the scar is located in one 
anatomical area and not on the face or other exposed area.  
Thus, the scar would not result in assignment of a higher 
evaluation under Diagnostic Code 7800, as the veteran does 
not have disfigurement of the head, face, or neck.  Nor would 
he be entitled to an increased evaluation pursuant to 38 
C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, and 7804 
(2004), which provide for the assignment of a 10 percent 
evaluation for scars that are deep and cause limited motion 
in an area exceeding six square inches, that cover an area of 
144 square inches or greater even where superficial and 
without resulting limitation of motion, or that are 
superficial, unstable, or painful.  

Otherwise, scars are rated on the limitation of motion of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2004).  In this regard, the veteran's right shoulder may be 
rated under Diagnostic Code 5201 for limitation of motion of 
the arm (shoulder).  Under this code, a 20 percent rating 
contemplates the major arm being limited to shoulder level.  
A 30 percent rating contemplates limitation of the major arm 
to midway between side and shoulder level, while a 40 percent 
rating requires limitation to 25 degrees from the side.  38 
C.F.R. § 4.71a, Diagnostic Code 5201 (2004).  While some 
limitation of motion was shown on VA examination in April 
2003, such limitation did not approach that required for a 30 
percent evaluation even with pain demonstrated at the end 
point of each range of motion.  Thus, a higher evaluation 
would not be appropriate under Diagnostic Code 5201, and 
under the facts of this case.  As such, the Board finds that 
the veteran is not entitled to a higher or separate 
evaluation under the diagnostic codes pertaining to scars as 
well as other codes related to any resulting functional 
impairment in the range of motion of the right shoulder 
joint.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

Further, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's residuals of a shell 
fragment wound of the right shoulder is not warranted on the 
basis of functional loss due to pain or weakness in this 
case, as the veteran's symptoms are supported by pathology 
consistent with the assigned 20 percent rating, and no 
higher.  The Board does observe that the veteran has 
complained of pain in his right shoulder and that the April 
2003 VA examiner found him to have painful motion.  However, 
such functional impairment including that resulting from pain 
is contemplated in the currently assigned 20 percent 
disability evaluation under Diagnostic Code 5302.  Indeed, 
the December 2004 rating decision specifically contemplated 
this limited and painful motion in its grant of the 20 
percent disability evaluation under Diagnostic Code 5302.  
The veteran's complaints do not, when viewed in conjunction 
with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the 
degree that would warrant an increased evaluation.  In fact, 
the Board further observes that the rating criteria for 
evaluating disabilities residual to healed wounds involving 
muscle groups already consider loss of power, weakness, lower 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  See 38 C.F.R. 
§ 4.56.  Therefore, the Board finds that the preponderance of 
the evidence is against an increased evaluation for the 
veteran's right shoulder disability.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran, as required by the holding of the United States 
Court of Appeals for Veteran's Claims in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board 
has considered the provisions of 38 C.F.R. § 3.321(b)(1).  In 
this case, however, there has been no showing that the 
veteran's service-connected residuals of a shell fragment 
wound of the right shoulder have caused marked interference 
with employment beyond that contemplated by the Schedule for 
Rating Disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of the veteran's residuals of a shell 
fragment wound of the right shoulder.  In the absence of such 
factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's residuals of a 
shell fragment wound under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  


ORDER

An evaluation in excess of 20 percent for residuals of a 
shell fragment wound of the right shoulder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


